DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1, 5, 7-8 were previously pending and subject to a non-final office action mailed 06/29/2020. Claim 1 was amended; no claim was cancelled, and claim 9 was added in a reply filed 09/14/2020. However, during a phone interview, claim 1, 7 and 8 were amended and claim 9 was cancelled. Therefore claims 1, 5, 7-8 are currently pending and subject to the Allowability Notice below. 
Response to Arguments
Applicant’s arguments, see remarks p. 8, filed 09/14/2020, with respect to the objections have been fully considered and are persuasive.  The objections to claim 1 has been withdrawn. 
Applicant’s arguments, see remarks p. 8-9, filed 09/14/2020, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections to claim 1, 5 and 7-8 has been withdrawn. 
Applicant’s arguments, see remarks p. 8-15, filed 09/14/2020, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections to claim 1, 5 and 7-8 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Pritchett on 01/14/20201.
The application has been amended as follows: 
1. (Currently Amended) A reservation system for performing reservations of user, comprising:
 a first computer performing reservations of a plurality of facilities requested from a user terminal accessed through a network, wherein the plurality of facilities include a general facility, a certain number of rooms for respective date; 
a second computer accessing the first computer through a network and having a second vacant room information database to store vacancy data of a predetermined specific facility among the plurality of facilities for respective date;
 wherein the first computer includes: 
a central processing device for controlling an overall operation of the first computer; 
a hotel information database to store property data containing a location and an address of a source for obtaining the vacancy data for the general facility and the specific facility, the location and the address of the source being associated with each other, where the address for the general facility is that of the first vacant room information database and the address for the specific facility is an external link information on a server which manages the specific facility; 
a reservation information database to store reservation data containing a lodging date for the general facility and the specific facility; and
 2Application No. 12/737,343the central processing device of the first computer is specifically configured to conduct the following operations of: 
performing a reservation option searching process that executes the following steps when receiving data including a lodging date and a location where the user wishes to lodge are received: 

(2) extracting an address of a source for obtaining the vacancy data corresponding to the extracted facility; 
(3) accessing the extracted address and determining whether or not there exists a vacancy on the lodging date which was included in the received data: 
performing an input data receiving process that displays an input screen for reservation at more than one facility including a general facility and a specific facility for which the reservation option searching process determined as a vacancy exists on a user terminal, and receives input data which is inputted to the user terminal; 
performing a reservation data storing process that creates the reservation data, when the input data includes the general facility to which the reservation is allotted based on the input data and writes the created reservation data into the reservation information database;
 performing an input data transmission process that transmits the input data containing the specific facility, when the input data includes the specific facility, based on the address extracted by the reservation option searching process; and 
performing a referring location changing process that changes an address of a source in the hotel information database, only when the number of remaining rooms of a facility in the first vacant room information database falls below a preset number, from the address of the first vacant room information database to the external link information on the server which manages a corresponding facility; wherein the second computer includes: 

a central processing device for controlling an overall operation of the second computer and the central processing device being configured to process the SQL data into XML data and transmit the hotel information data to the central processing device of the first computer which is configured to process the XML data into SQL data to update the hotel information database of the first computer, wherein the central processing device of the second computer is specifically configured to conduct the following operations of: 
performing a vacancy data updating process that operates to decrease the number of rooms on the lodging date for the specific facility which was included in the input data from the vacancy data stored in the second vacant room information database, when the input data transmitted from the first computer was received; and
 performing a reservation completion data displaying process that creates, after the operation of the vacancy data updating process, reservation completion data for the specific facility based on the input data, and transmits the reservation completion data to the first computer; 
wherein the reservation data storing process of the first computer further creates reservation data on the specific facility based on the reservation completion data transmitted from the second computer and writes the created reservation data on the specific facility into the reservation information database.

  
5. (Previously Presented) The reservation system according to Claim 1, wherein 
the first computer includes data synchronized with the vacancy data of a specific facility for respective date in the second computer; 
the reservation option searching process of the first computer determines whether there is a remaining room of a specific facility for respective date which the user wishes to lodge.  

6. (Canceled) 

7. (Currently Amended) The reservation system according to Claim 1, 
wherein the first computer is configured by a plurality of reservation site servers where the second computer accesses [[a]] the plurality of the reservation site servers, where each of the reservation site servers includes:
 a database storing the certain number of allotted rooms and the number of remaining rooms of every facility;
 a remaining room number transmission unit that transmits the number of remaining rooms to the second computer at a preset time before a closing time of reservation; 
an allotted room number modifying unit that updates the certain number of allotted rooms and the number of remaining rooms based on increment data of the certain number of allotted rooms transmitted from the second computer when the increment data is received; and 

a referring location changing unit that changes the source based on the number of remaining rooms of every facility;
 wherein the second computer includes a remaining room number adjusting unit that modifies the certain number of allotted rooms for reservation of the first computer in every facility based on the number of remaining rooms that is transmitted from the first computer and transmitting increment data of the certain number of allotted rooms to the 

8. (Currently Amended) The reservation system according to Claim 5, 
wherein the first computer is configured by a plurality of reservation site servers where the second computer accesses [[a]] the plurality of the reservation site servers, where each of the reservation site servers includes: 5Application No. 12/737,343 
a database storing the certain number of allotted rooms and the number of remaining rooms of every facility; 
a remaining room number transmission unit that transmits the number of remaining rooms to the second computer at a preset time before a closing time of reservation; 
an allotted room number modifying unit that updates the certain number of allotted rooms and the number of remaining rooms based on increment data of the certain number of allotted rooms transmitted from the second computer when the increment data is received; and 

a referring location changing unit that changes the source based on the number of remaining rooms of every facility; 
wherein the second computer includes a remaining room number adjusting unit that modifies the certain number of allotted rooms for reservation of the first computer in every facility based on the number of remaining rooms that is transmitted from the first computer and transmitting increment data of the certain number of allotted rooms to the 

9. (Cancelled). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of claim 1. 
The closest prior art is Coupland (US 7,076,451). Coupland is directed towards providing lodging reservation data. It is a system interface that receives reservation data, such as the availability of rooms and rates for such rooms, and update data, as such as when dates change or rooms are reserved, from two or more reservations systems. However, Coupland system is fairly a simple one that shows computers interacting with each other to update the database. It does not disclose the external hyperlink feature of the current claims. 
The closest prior art is Vaughan (US 2003/0036929). Vaughan is directed towards managing reservation request for one or more inventory items. It discloses the use of a central server to store the 
The closest prior art is Stone (US 2002/0156684). Stone is directed towards allowing competing as well as complementing suppliers, vendors, service providers and other types of sellers internal inventory management as well as controlled design and publication of presentations for interactive access with buyers. Stone discloses performing a referring location changing process that changes an address of a source only when the number of remaining rooms falls below a preset number. The system points to a new external link where new inventory can be acquired. However, Stone does not disclose the conversion process of files from XML to SQL. 
The closest NPL is Bill Carroll, “European Hotels: Managing Hospitality Distribution”, published by PhoCusWright Inc, on August 2005, hereinafter “Carroll”. Carroll is directed towards discussing the increasing use of the internet for researching and buying hotel rooms in Europe and how European Hotel chains are managing their inventory of hotel rooms with the online travel agencies. However, Carroll does not disclose the inventory updating process of the current claims. 
The closest NPL is Woody Kim, “Online Distribution: Who is in control?”, published in the “proceedings of the First Hospitality and leisure: Business Advances and Applied research conference”, on July 5-6, 2007, pages 232-236, hereinafter “Kim”. Kim discusses a comparison of prices between global hotel brands and online travel agencies. However, Kim does not disclose the inventory updating process of the current claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628